Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 2/4/2020 and IDS filed on 2/4/2020, 2/24/2020, and 12/14/2021. 
Claims 1-14 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Eran et al. (WO 2013/144947 A2).

As per claim 1, Eran discloses:
A method for energy management comprising: 
detecting a first measurement variable at a first sensor as information about a current to a home energy management system (See Figure 2, i.e. 293 & 
determining a second measurement variable depending on the first measurement variable  (See Figure 2, i.e. charge spot 21 & 291 & Page 16; Lines 24-28, i.e. responsive to the current drawn by all consumption….adjusting current drawn…charge spot 21 & See Pages 16-page 18, See Page 19; Lines 15 to Page 21; Line 5, i.e. charge spot 21 … set a trigger to CSE 293…defining a current intensity threshold ), and 
outputting the second measurement variable, instead of the first measurement variable, as information about a current to the home energy management system for the home energy management system (See Figure 2, i.e. charge spot 21 & 291 & Page 16; Lines 24-28, i.e. responsive to the current drawn by all consumption….adjusting current drawn…charge spot 21 & See Pages 16-page 18, See Page 19; Lines 15 to Page 21; Line 5, i.e. charge spot 21 … set a trigger to CSE 293…defining a current intensity threshold [Prior art charge spot based on current drawn by all, send information on current threshold and adjusted current is considered as the outputting as cited above]). 

As per claim 2, Eran discloses all of the features of claim 1 as discloses above wherein Eran also discloses outputting the second measurement variable as information about the current to the home energy management system in an analog or digital manner for measurement by a second sensor for the home energy management system (See Page 12; Lines 18-28, i.e. data communication modules…data communication 

As per claim 3, Eran discloses all of the features of claim 1 as discloses above wherein Eran also discloses outputting the second measurement variable as a sensor signal in an analog or digital manner to the home energy management system (See Page 12; Lines 18-28, i.e. data communication modules…data communication techniques, See Page 18; Lines 20-30,  i.e. pulse-width modulation –[data used in prior art is digital manner (i.e. pulse-width modulation).

As per claim 4, Eran discloses all of the features of claim 1 as discloses above wherein Eran also discloses determining the first measurement variable at a connection point of the home energy management system to an energy supplier network (See Figure 2, i.e. 293 & Page 16; lines 15-25, i.e. current sensing…measuring a total electric current drawn by all consumption –[prior art connect to supply and measure power supply entire resident as cited is considered as the connection point).

As per claim 5, Eran discloses all of the features of claim 4 as discloses above wherein Eran also discloses determining as the first measurement variable a current at the connection point of the home energy management system to the energy supplier network  (See Figure 2, i.e. 293 & Page 16; lines 15-25, i.e. current sensing…measuring a total electric current drawn by all consumption –[prior art connect 

As per claim 6, Eran discloses all of the features of claim 2 as discloses above wherein Eran also discloses wherein the second measurement variable is a current or an electromagnetic field that simulates a current (See Page 17; Lines 24-28, i.e. simulate the current-time profile…maximal current … consumed by the charge spot).

As per claim 7, Eran discloses all of the features of claim 6 as discloses above wherein Eran also discloses producing an electromagnetic signal for a measurement by the second sensor (See Page 18; Line 30-33, i.e. indirect measurement…magnetic field inductance).

As per claim 8, Eran discloses:
An apparatus for energy management, said apparatus comprising: 
an input for a first sensor that is configured to detect a first measurement variable as information about a current to a home energy management system (See Figure 2, i.e. 293 & Page 16; lines 15-25, i.e. current sensing…measuring a total electric current drawn by all consumption), 
a device configured to determine a second measurement variable depending on the first measurement variable (See Figure 2, i.e. charge spot 21 & 291 & Page 16; Lines 24-28, i.e. responsive to the current drawn by all consumption….adjusting current drawn…charge spot 21 & See Pages 16-page 18, See 
an output configured to output the second measurement variable, instead of the first measurement variable, as information about a current to the home energy management system for the home energy management system (See Figure 2, i.e. charge spot 21 & 291 & Page 16; Lines 24-28, i.e. responsive to the current drawn by all consumption….adjusting current drawn…charge spot 21 & See Pages 16-page 18, See Page 19; Lines 15 to Page 21; Line 5, i.e. charge spot 21 … set a trigger to CSE 293…defining a current intensity threshold [Prior art charge spot based on current drawn by all, send information on current threshold and adjusted current is considered as the outputting as cited above]).

As per claim 9, Eran discloses all of the features of claim 8 as discloses above wherein Eran also discloses wherein the output is configured to output the second measurement variable as information about the current to the home energy management system in an analog or digital manner for measurement by a second sensor for the home energy management system (See Page 12; Lines 18-28, i.e. data communication modules…data communication techniques, See Page 18; Lines 20-30,  i.e. pulse-width modulation –[data used in prior art is digital manner (i.e. pulse-width modulation).

As per claim 10, Eran discloses all of the features of claim 8 as discloses above wherein Eran also discloses wherein the output is configured to output the second 

As per claim 11, Eran discloses all of the features of claim 8 as discloses above wherein Eran also discloses , wherein the first sensor is configured to determine the first measurement variable at a connection point of the home energy management system to an energy supplier network (See Figure 2, i.e. 293 & Page 16; lines 15-25, i.e. current sensing…measuring a total electric current drawn by all consumption –[prior art connect to supply and measure power supply entire resident as cited is considered as the connection point).

As per claim 12, Eran discloses all of the features of claim 11 as discloses above wherein Eran also discloses wherein the first sensor is configured to determine a current at the connection point of the home energy management system to the energy supplier network as the first measurement variable  (See Figure 2, i.e. 293 & Page 16; lines 15-25, i.e. current sensing…measuring a total electric current drawn by all consumption –[prior art connect to supply and measure power supply/current entire resident as cited is considered as the connection point).

As per claim 13, Eran discloses all of the features of claim 12 as discloses above wherein Eran also discloses wherein the output is configured to output as the second 

As per claim 14, Eran discloses all of the features of claim 13 as discloses above 
wherein Eran also discloses wherein the output comprises a coil configured to produce an electromagnetic signal for a measurement by a second sensor (See Page 18; Line 30-33, i.e. indirect measurement…magnetic field inductance).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/NHA T NGUYEN/Primary Examiner, Art Unit 2851